HASTIE, Judge
(concurring in result) :
In my view the controversy litigated in these cases is now moot. I would dispose of the appeal on that ground without undertaking to discuss the doctrine of exhaustion of administrative remedies which we may have to consider and apply in other cases and situations arising out of the Economic Stabilization Act, as amended.
The basic issue in these cases is whether New York Telephone Co. complied with a procedure duly prescribed under the Economic Stabilization Act, as amended, which enables a public utility to increase rates without affirmative approval by the federal Price Commission. That procedure requires the approval of *1407any proposed increase by the appropriate state regulatory agency and the submission of the proposal thereafter to the Price Commission. If the Commission does not act within ten days after that submission, the public utility is free to put the new rates into effect.
New York Telephone Co. purported to comply with the above outlined procedure and then increased its rates. The dispute in this ease is whether the data submitted to the Price Commission ten days or more before the rate increase was sufficient to comply with the controlling regulations.
However, since the district court decided this case, the Price Commission has considered the increased rates and has affirmatively and formally approved them. Moreover, that action of the Price Commission is now being challenged in a separate suit in the district court by the parties that are plaintiffs in these suits. It also is relevant that no claim for roll back or refund on account of overcharges made before affirmative Price Commission approval of the new rates is presented in this case.
These facts cause me to believe that the present dispute is moot.